The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 724 (AC 18130), is granted, limited to the following issue:
*917The Supreme Court docket number is SC 16214.
A. Jeffrey Somers, in support of the petition.
George J. Markley, in opposition.
Decided November 2, 1999
“Did the Appellate Court properly conclude that the contract statute of limitations on the plaintiffs action for uninsured motorist benefits began to run on the date that the plaintiff became aware that the tortfeasor was uninsured?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.